      Case 1-19-41281-cec        Doc 40    Filed 04/03/20     Entered 04/03/20 15:15:57


                                                                       Partners:
                                                                       Gerald M. Shapiro (admitted in FL, IL)
                                                                       David S. Kreisman (admitted in IL)

                                                                       Managing Partners:
April 3, 2020                                                          John A. DiCaro (NY)
                                                                       Shari S. Barak (NY)
Honorable Carla E. Craig
United States Bankruptcy Court
271 Cadman Plaza East
Brooklyn, NY 11201


RE:    Frank Didio
              Chapter 7
              Case Number: 1-19-41281-CEC
              SD&B File Number: 18-070469

Dear Chief Judge Craig:

This loss mitigation status letter is submitted on behalf of Nationstar Mortgage LLC d/b/a Mr.
Cooper as Servicer for Deutsche Bank National Trust Company as Trustee for Merrill Lynch
Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-MLN1
(“Nationstar”), a secured creditor of the above-referenced Debtor.

Nationstar notes its Objection to Loss Mitigation filed on December 17, 2019 (ECF Doc. No. 32,
the “Objection”). There were four primary factual bases for the Objection. First, Nationstar
offered the Debtor a trial loan modification in 2018, which the Debtor declined. Second,
Nationstar provided detailed denial figures for a 2019 loan modification denial, which occurred
due to Nationstar’s inability to reduce the monthly principal & interest payment as required.
Third, Nationstar’s loan is due for September 1, 2007, over twelve years ago. Lastly, based on
the Debtor’s Schedules and the 2019 review figures, any future modification would result in a
net monthly loss for the Debtor.

At the hearing on the Objection held on January 23, 2020, the parties consented to loss
mitigation, but for the purpose of non-retention review. Thereafter, the parties corresponded and
confirmed that the Debtor is interested in commencing a short sale review.

On January 30, 2020, an Order was entered for our client to participate in loss mitigation with
the Debtor. On February 7, 2020, a Creditor Loss Mitigation Affidavit with short sale
instructions was mailed to the Debtor and Debtor’s Attorney.

Currently, our office is waiting for the Debtor to complete and submit the financial package,
     Case 1-19-41281-cec         Doc 40    Filed 04/03/20     Entered 04/03/20 15:15:57




including the proposed sale contract.

If you have any questions, please do not hesitate to contact the undersigned.

Very truly yours,



/s/Shari Barak
Shari Barak
